UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen —and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value June 30, 2016 Class IA: $6.07 Class IB: $6.02 Total return at net asset value JPMorgan Developed (as of 6/30/16) Class IA shares * Class IB shares† High Yield Index‡ 6 months 8.01% 8.01% 9.34% 1 year –0.12 –0.35 1.49 5 years 28.21 26.81 35.10 Annualized 5.10 4.87 6.20 10 years 89.30 84.88 111.12 Annualized 6.59 6.34 7.76 Life 685.70 643.87 — Annualized 7.53 7.32 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Consumer cyclicals 21.0% Communication services 12.6% Basic materials 11.3% Energy 10.4% Financials 9.9% Health care 9.4% Capital goods 7.8% Utilities 5.7% Consumer staples 5.0% Technology 4.7% Transportation 0.8% Non-cash investments –3.0% Cash and net other assets 1.4% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Credit quality A 0.6% BBB 7.6% BB 37.6% B 37.7% CCC or below 11.3% Not rated 3.8% Cash and net other assets 1.4% Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s manager What was the environment like for high-yield bonds during the six-month reporting period ended June 30, 2016? U.S. high-yield bonds strongly advanced for the six-month reporting period, sharply reversing course after ending 2015 with their first calendar-year decline since 2008. As measured by the JPMorgan Developed High Yield Index, the high-yield market gained 9.34%, struggling early on but surging alongside stocks beginning in mid-February as demand for risk assets improved and credit spreads tightened. The upturn coincided with improvement in the price of oil, as U.S. crude prices rose from about $33 per barrel in late January — a near 13-year low — to roughly $48 by period-end. Additional factors that boosted the high-yield market included signs of stabilization in the global economy, generally positive industry fundamentals and enormous monetary support from major central banks worldwide. The rally in high-yield bonds was temporarily disrupted in June, as the surprise referendum vote by the United Kingdom to exit the European Union reverberated throughout global markets. As investors reassessed the Brexit outcome in the days immediately following the vote, the asset class rebounded. Gains were broad-based across industries, with a wide gap between top and bottom performers. Reflecting the recovery in commodities prices, metals/mining led the way, advancing roughly 28%, followed by energy, which rose about 22%. Meanwhile, traditionally defensive areas of the market struggled to keep pace amid the resource-fueled rally. Food and beverages, for example, returned a solid 5% but still trailed the broader market. Automotive, financials and health care also lagged the broader market. As investor risk sentiment improved during the period, bonds rated Caa and below outperformed the broader market, as did split B-rated securities. At the same time, the larger, higher-quality B-rated and Ba-rated tiers showed modest muted gains. What factors had the biggest influence on the fund’s relative performance during the period? At the sector/industry level, overweight positions in telecommunications and utilities, along with beneficial overall positioning in gaming/lodging/leisure, contributed the most versus the benchmark. On the downside, underweight allocations in energy and metals/mining, combined with adverse positioning in technology, hampered the fund’s relative return, as did having lighter-than-benchmark exposure to lower-quality bonds. In terms of individual holdings, overweights in oil and gas exploration and production company SM Energy and wireless communications provider Sprint Communications were the top relative contributors to relative fund performance. What is your outlook for the coming months? Looking at fundamentals, earnings for high-yield issuers in the first quarter of 2016 were better than expected, with companies posting the best earnings growth in six quarters. The 12-month default rate rose during the reporting period, but this increase was driven by issuers in commodity-related sectors, which accounted for roughly 85% of all defaults. Excluding energy and metals/mining, the default rate was only 0.53%. All told, we believe most high-yield issuers — excluding those in commodity-sensitive sectors — have been in reasonably good shape from a credit perspective, especially when viewed in light of what we believe will be a supportive economic backdrop. We expect to see some typical seasonal weakness in the coming months, but a summer slowdown shouldn’t be confused with cyclical weakness, in our view. However, we expect that macroeconomic and political factors may stoke continued volatility in the markets. Thus, an event like Brexit, which added a large dose of uncertainty to the global capital markets, may temper investors’ appetite for risk. That said, we also recognize that investors will continue to search for yield, which we think may bolster the case for high-yield bonds. How do you plan to position the fund in light of this outlook? We plan to maintain broad diversification across market sectors. At period-end, the majority of the fund’s holdings were in split Ba-rated or B-rated bonds, which occupy the middle tier of high-yield credit quality. From a sector/industry perspective, we favored housing, telecommunications, gaming/lodging/leisure, broadcasting, and utilities. By contrast, the fund was underweight in energy, technology, food and beverages, metals/mining, and services. Lastly, we plan to hold a slightly higher-than-normal cash allocation in the portfolio to provide a cushion against bouts of market volatility, as well as any disruptions in the market’s supply/ demand environment. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate 2 Putnam VT High Yield Fund or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Paul D. Scanlon, CFA, is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.70% 0.95% Annualized expense ratio for the six-month period ended 6/30/16 0.72% 0.97% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.72 $5.02 $3.62 $4.87 Ending value (after expenses) $1,080.10 $1,080.10 $1,021.28 $1,020.04 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT High Yield Fund The fund’s portfolio 6/30/16 (Unaudited) CORPORATE BONDS AND NOTES (87.2%)* Principal amount Value Advertising and marketing services (0.6%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $485,000 $504,400 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 105,000 108,675 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 355,000 365,650 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 315,000 323,663 Automotive (0.5%) Fiat Chrysler Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 660,000 655,875 General Motors Co. sr. unsec. notes 5.2s, 2045 120,000 118,887 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 170,000 178,925 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 376,000 264,140 Broadcasting (2.5%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 635,000 603,250 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 820,000 820,000 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 275,000 290,125 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 740,000 555,000 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 75,000 75,375 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 300,000 315,000 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 70,000 72,100 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 665,000 679,963 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 320,000 330,800 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 175,000 180,031 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 305,000 301,569 Tribune Media Co. company guaranty sr. unsec. notes 5 7/8s, 2022 420,000 417,900 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 810,000 800,888 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 267,000 279,015 Building materials (0.8%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 245,000 254,188 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 690,000 715,875 Standard Industries, Inc. 144A sr. unsec. notes 6s, 2025 245,000 256,025 Standard Industries, Inc. 144A sr. unsec. notes 5 3/8s, 2024 660,000 671,550 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 65,000 66,788 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Cable television (5.3%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) $1,340,000 $1,353,400 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 400,000 391,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 76,913 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 251,596 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 235,000 247,925 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 480,000 490,800 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5 1/2s, 2026 450,000 456,750 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 1,210,000 1,255,375 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5 3/4s, 2026 215,000 221,450 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2023 615,000 618,459 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 995,000 945,250 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 100,000 95,250 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s,2024 450,000 409,500 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 180,000 183,600 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 425,000 395,250 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 200,000 228,624 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 445,000 498,400 Numericable-SFR SA 144A company guaranty sr. notes 7 3/8s, 2026 (France) 510,000 504,263 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) 365,000 356,788 Numericable-SFR SA 144A sr. bonds 6 1/4s, 2024 (France) 530,000 503,500 Numericable-SFR SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 122,988 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $110,000 111,650 Unitymedia GmbH 144A company guaranty sr. notes 6 1/8s, 2025 (Germany) 200,000 201,020 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 685,000 708,975 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 286,425 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 256,500 263,233 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 1,000,000 1,035,000 Capital goods (7.3%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,327,000 1,340,270 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 240,000 240,000 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Capital goods cont. Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2024 (Ireland) $885,000 $904,913 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 295,000 300,531 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 580,000 561,150 Berry Plastics Corp. company guaranty notes 6s,2022 205,000 211,919 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 585,000 558,675 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 800,000 872,000 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 215,000 236,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 305,000 319,488 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 1,505,000 1,316,875 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 855,000 837,900 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 920,000 1,253,411 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9 1/2s, 2024 785,000 877,238 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 950,000 881,125 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 680,000 688,500 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 305,000 313,388 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 425,000 437,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 144,000 148,680 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 370,000 387,064 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7s,2024 450,000 463,275 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 365,000 378,688 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5s, 2026 200,000 202,874 Terex Corp. company guaranty sr. unsec. notes 6s,2021 385,000 385,481 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 865,000 847,700 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 410,000 434,600 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 145,000 147,085 TransDigm, Inc. 144A company guaranty sr. unsec. sub. bonds 6 3/8s, 2026 325,000 324,188 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 770,000 780,102 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 325,000 329,469 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Chemicals (2.9%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $575,000 $574,138 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 320,000 370,400 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 180,000 201,150 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 370,000 392,663 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7s, 2025 215,000 180,331 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 330,000 280,500 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 600,000 559,500 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 810,000 905,175 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2022 445,000 440,550 Kraton Polymers LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10 1/2s,2023 485,000 516,525 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 660,000 653,400 PQ Corp. 144A company guaranty sr. notes 6 3/4s,2022 145,000 151,163 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 270,000 266,625 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 960,000 984,000 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 185,000 190,088 Commercial and consumer services (0.3%) Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 120,000 125,400 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 510,000 521,475 Construction (2.5%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 870,000 911,325 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 685,000 744,938 Builders FirstSource, Inc. 144A sr. notes 7 5/8s,2021 375,000 391,875 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 465,906 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 375,000 363,750 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 395,000 375,250 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 255,000 255,000 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 165,000 172,821 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2024 260,000 270,400 U.S. Concrete, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 390,000 390,000 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 130,781 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 440,000 460,900 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 870,000 765,600 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 $420,000 $233,625 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 220,000 229,075 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 45,000 46,969 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 300,000 316,500 Consumer staples (4.6%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 845,000 876,426 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 240,000 243,600 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 675,000 702,419 BlueLine Rental Finance Corp. 144A notes 7s, 2019 530,000 455,800 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 655,000 633,713 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,235,000 1,228,825 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 374,363 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 910,000 916,825 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 110,000 113,163 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 680,000 701,250 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 480,200 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 196,650 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5 1/4s, 2026 405,000 415,125 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5s, 2024 405,000 412,088 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 131,300 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 290,000 289,275 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 535,000 539,013 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 965,000 931,225 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 685,000 731,238 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 165,000 88,275 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 280,000 299,600 Energy (10.0%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55s, 2026 280,000 309,783 Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 255,000 247,350 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 595,000 571,200 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 305,000 298,138 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Energy cont. Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 $780,000 $690,300 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 62,650 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 345,000 277,725 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 120,000 100,440 California Resources Corp. 144A company guaranty notes 8s, 2022 941,000 668,110 Cenovus Energy, Inc. sr. unsec. bonds 6 3/4s, 2039 (Canada) 55,000 57,758 Cenovus Energy, Inc. sr. unsec. bonds 4.45s, 2042 (Canada) 215,000 171,087 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) (In default) † 288,000 128,160 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 586,000 496,635 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 810,000 812,025 Continental Resources, Inc. company guaranty sr. unsec. notes 3.8s, 2024 115,000 100,338 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5s, 2022 420,000 410,550 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 395,000 368,338 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 115,000 79,350 Denbury Resources, Inc. 144A company guaranty notes 9s, 2021 619,000 619,000 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7 7/8s, 2031 450,000 523,653 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 255,000 153,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s,2020 1,100,000 778,250 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,465,000 293,000 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 295,000 278,775 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 295,000 338,762 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (In default) † 185,000 74,000 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 850,000 852,125 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) (In default) † 580,000 40,600 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) † 1,354,000 463,745 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) F 195,000 10 Marathon Oil Corp. sr. unsec. unsub. notes 3.85s,2025 220,000 202,121 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7s, 2024 (Canada) 245,000 188,650 Putnam VT High Yield Fund7 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $165,000 $127,875 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2017 (In default) † 865,000 304,913 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 1,070,000 1,078,025 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 500,000 486,250 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 240,000 219,000 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 620,000 561,100 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 485,000 448,019 Range Resources Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 400,000 391,000 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s,2023 270,000 234,900 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s,2022 155,000 136,400 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s,2022 370,000 378,325 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s,2024 360,000 357,300 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s,2023 345,000 346,294 Sabine Pass Liquefaction, LLC 144A sr. notes 5 7/8s, 2026 400,000 401,500 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 285,000 296,578 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 1,340,000 26,800 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) † 670,000 274,700 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 325,000 328,250 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 550,000 569,938 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 (In default) † 345,000 20,700 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 (In default) † 770,000 385,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 300,000 SM Energy Co. sr. unsec. sub. notes 5s, 2024 620,000 530,100 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 235,000 217,375 SM Energy Co. sr. unsec. unsub. notes 6 1/8s, 2022 150,000 137,813 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) (In default) † 175,000 44,625 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 310,000 71,300 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 160,000 123,600 Western Gas Partners LP sr. unsec. unsub. notes 4.65s, 2026 155,000 154,684 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 144,000 130,320 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5s, 2019 450,000 414,000 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 208,000 223,600 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 3/4s, 2031 435,000 439,350 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Energy cont. Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 $253,000 $259,554 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 605,000 583,825 WPX Energy, Inc. sr. unsec. notes 7 1/2s, 2020 300,000 299,436 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 1,160,000 1,078,800 Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 427,125 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 420,000 417,900 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 190,000 194,665 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 412,088 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 295,000 292,050 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 560,000 580,300 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2026 225,000 231,750 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 280,000 276,500 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 635,000 639,763 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 125,000 127,813 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 835,000 861,094 Financials (8.8%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 490,000 469,175 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 1,005,000 1,163,288 Ally Financial, Inc. sub. unsec. notes 5 3/4s,2025 540,000 541,350 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 360,000 452,496 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 400,000 398,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 215,000 218,225 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 270,000 287,550 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 365,000 369,563 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 390,000 406,575 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 340,000 345,950 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 175,000 170,498 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 352,800 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 305,000 314,150 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 265,000 274,275 Credit Acceptance Corp. company guaranty sr. unsec. notes 7 3/8s, 2023 265,000 254,400 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 595,000 566,738 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 200,000 188,500 8 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Financials cont. DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 $700,000 $420,000 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 510,000 594,405 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 250,000 263,750 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 545,000 551,813 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 R 300,000 292,125 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 290,000 95,700 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ 130,000 124,800 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 985,000 945,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 595,000 560,865 iStar, Inc. sr. unsec. notes 5s, 2019 R 230,000 214,475 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 255,000 277,950 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 115,000 249,808 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $328,000 320,620 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2024 R 225,000 239,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 350,000 364,875 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s,2020 465,000 435,938 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 435,000 371,925 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 420,000 438,375 Ocwen Financial Corp. sr. unsec. notes 6 5/8s,2019 125,000 85,000 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 275,000 268,125 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 590,000 572,300 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 161,700 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 335,000 297,731 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 670,000 637,338 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 245,000 228,463 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 1,515,000 1,764,975 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8 1/4s, 2020 170,000 170,425 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 155,000 149,188 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 155,000 144,344 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 557,000 517,314 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 415,000 332,000 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s,2024 480,000 487,800 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Financials cont. USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 $545,000 $539,550 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4 7/8s, 2026 R 80,000 82,200 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 235,000 115,444 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 265,000 261,688 Forest products and packaging (2.0%) Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 855,000 872,100 Coveris Holding Corp. 144A company guaranty sr. unsec. notes 10s, 2018 255,000 255,000 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 535,000 520,288 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 360,000 372,150 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 805,000 805,000 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 690,000 705,525 Pactiv LLC sr. unsec. unsub. bonds 8 3/8s, 2027 65,000 68,250 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 375,000 397,500 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 630,000 734,738 Gaming and lottery (2.4%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 340,000 362,100 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6 3/8s, 2026 170,000 177,650 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 580,000 601,750 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 740,000 584,233 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 259,375 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 635,000 646,113 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 310,000 317,750 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,036,250 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 1,670,000 1,356,875 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 180,000 113,850 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 145,000 145,725 Health care (8.3%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 740,000 760,350 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 450,000 436,500 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 575,000 514,588 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 490,000 499,800 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 500,000 531,563 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Health care cont. Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 $155,000 $161,588 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 120,000 119,100 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 520,000 455,000 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 540,000 457,650 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10 1/2s, 2018 (Luxembourg) 575,000 589,611 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 975,000 804,375 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 820,000 842,550 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 250,000 217,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 810,000 712,800 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 340,000 331,500 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 470,000 487,919 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 1,070,000 1,187,700 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 210,000 238,875 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 165,000 169,125 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 490,000 501,025 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ 615,000 615,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 885,000 882,788 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 495,000 526,244 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 345,000 307,913 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 205,000 207,563 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 350,000 349,125 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 515,000 535,788 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 1,000,000 1,030,000 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 485,000 503,188 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 310,000 313,875 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 435,000 438,263 Tenet Healthcare Corp. company guaranty sr. FRN 4.153s, 2020 690,000 681,375 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 925,000 975,875 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 315,000 277,988 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 $90,000 $77,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 520,000 417,300 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 625,000 504,688 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 265,000 212,828 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 400,000 341,750 Homebuilding (2.4%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 470,000 484,100 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 645,000 643,388 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 630,000 669,375 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 285,000 293,550 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,120,000 1,128,400 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 90,000 91,463 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 330,000 343,200 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 620,000 595,200 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 780,000 883,350 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 15,000 15,375 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 80,000 79,800 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 280,000 273,350 Household furniture and appliances (0.1%) Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5 1/2s, 2026 260,000 255,450 Lodging/Tourism (0.7%) MGM Growth Properties Operating Partnership LP/MGP Escrow Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 205,000 216,788 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 100,000 112,300 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 125,000 135,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 1,135,000 1,123,650 Media (0.5%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7 5/8s,2024 445,000 457,238 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 630,000 652,050 WMG Acquisition Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 80,000 80,600 10 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Metals (3.2%) ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) $420,000 $494,550 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 505,000 501,844 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 490,000 378,525 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 435,000 351,263 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 167,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 265,000 259,783 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 495,000 477,675 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55s, 2022 (Indonesia) 50,000 44,000 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 700,000 586,250 Joseph T Ryerson & Son, Inc. 144A sr. notes 11s,2022 440,000 455,400 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 390,000 397,800 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 255,000 248,625 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 775,000 807,938 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 835,000 876,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 265,000 270,963 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8 1/2s, 2024 (Canada) 70,000 72,100 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 (Canada) 105,000 108,150 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 735,000 516,338 Zekelman Industries, Inc. 144A company guaranty sr. notes 9 7/8s, 2023 400,000 404,000 Regional Bells (0.8%) Frontier Communications Corp. sr. unsec. notes 11s, 2025 600,000 621,000 Frontier Communications Corp. sr. unsec. notes 10 1/2s, 2022 670,000 708,944 Frontier Communications Corp. sr. unsec. notes 8 7/8s, 2020 195,000 208,163 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 70,000 65,993 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 159,750 Retail (2.6%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 327,000 300,840 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 505,000 207,050 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 215,000 228,438 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 150,000 154,500 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Retail cont. JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 $475,000 $491,478 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 100,000 94,000 JC Penney Corp, Inc. 144A company guaranty sr. notes 5 7/8s, 2023 120,000 120,750 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 500,000 437,500 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 930,000 890,475 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 45,000 50,738 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 315,000 338,625 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 429,875 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 755,000 573,800 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 820,000 668,300 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2026 175,000 166,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 395,000 395,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 450,000 434,250 Technology (4.2%) Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 355,000 78,100 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 1,150,000 822,250 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 505,000 517,625 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s,2024 200,000 208,884 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35s, 2046 110,000 118,262 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45s, 2023 615,000 638,107 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. unsec. notes 5 7/8s, 2021 390,000 397,711 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 595,000 602,438 First Data Corp. 144A notes 5 3/4s, 2024 570,000 565,725 First Data Corp. 144A sr. notes 5 3/8s, 2023 490,000 497,600 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,490,000 1,407,126 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 615,000 647,288 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 215,000 224,944 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 590,000 554,600 Micron Technology, Inc. 144A sr. notes 7 1/2s,2023 260,000 276,250 NXP BV/NXP Funding, LLC 144A Company guaranty sr. unsec. notes 4 5/8s, 2023 (Netherlands) 680,000 691,900 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 760,000 750,500 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 680,000 720,800 Putnam VT High Yield Fund11 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Telecommunications (3.4%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) $200,000 $197,000 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 600,000 550,500 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 650,000 542,750 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 805,000 684,250 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 305,000 210,450 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 66,000 16,170 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 185,000 45,788 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 205,000 207,563 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 220,000 220,825 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 260,000 262,600 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 380,000 405,349 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 1,760,000 1,381,600 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 345,000 367,425 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 1,175,000 960,563 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 900,000 767,250 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 755,000 702,150 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 385,000 366,713 Telephone (1.7%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 545,000 579,063 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 860,000 898,700 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 500,000 522,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 40,000 42,250 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 288,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 505,000 529,619 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 270,000 254,475 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 935,000 785,400 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 325,000 325,813 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 695,000 609,863 Goodyear Tire & Rubber Co. (The) company guaranty sr. unsec. notes 5s, 2026 170,000 173,188 CORPORATE BONDS AND NOTES (87.2%)* cont. Principal amount Value Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 $680,000 $647,700 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,160,000 1,148,400 Utilities and power (5.3%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 200,000 233,000 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s,2025 635,000 636,588 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s,2023 255,000 249,900 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 860,000 969,650 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95s, 2026 190,000 199,523 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 1,045,000 1,016,263 Calpine Corp. 144A company guaranty sr. notes 6s,2022 180,000 188,550 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 145,000 150,800 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 1,055,000 1,088,515 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 76,000 76,000 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 60,000 57,900 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 960,000 961,200 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 40,000 38,400 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 360,000 424,251 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 277,699 325,602 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 430,000 455,800 Energy Transfer Equity LP sr. sub. notes 5 7/8s,2024 290,000 282,025 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 165,550 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 815,000 647,925 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 155,025 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s,2020 215,000 152,650 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 1,260,000 1,304,100 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2026 455,000 452,725 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 700,616 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 459,046 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 780,000 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 415,000 141,100 Total corporate bonds and notes (cost $211,998,595) 12 Putnam VT High Yield Fund SENIOR LOANS (5.9%)* c Principal amount Value Basic materials (0.3%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 6s,2022 $480,000 $471,840 Solenis International LP bank term loan FRN 7 3/4s, 2022 105,000 96,731 Zekelman Industries, Inc. bank term loan FRN Ser. B, 6s, 2021 245,000 244,081 Capital goods (0.1%) Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 277,692 279,081 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 440,000 423,317 Consumer cyclicals (3.9%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 610,415 574,299 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 1,265,087 1,261,925 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10 3/4s, 2017 278,600 279,761 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 731,651 684,093 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 199,797 196,301 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 623,797 463,169 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 639,000 466,204 J Crew Group, Inc. bank term loan FRN Ser. B, 4s,2021 282,835 192,682 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 431,976 431,436 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s,2022 431,738 431,198 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s,2020 901,148 848,582 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 304,238 302,589 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5s, 2023 408,975 406,760 ROC Finance, LLC bank term loan FRN 5s, 2019 856,921 814,075 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 363,157 357,482 Talbots, Inc. (The) bank term loan FRN 9 1/2s,2021 194,874 180,746 Talbots, Inc. (The) bank term loan FRN 5 1/2s,2020 378,585 366,754 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 5s, 2021 (Luxembourg) 255,000 252,769 Yonkers Racing Corp. bank term loan FRN 4 1/4s,2019 441,339 431,593 Consumer staples (0.1%) Del Monte Foods, Inc. bank term loan FRN 8 1/4s,2021 380,000 268,850 Energy (0.3%) MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 513,656 448,165 Western Refining, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2023 220,000 213,675 Health care (0.5%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 216,563 214,397 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 388,050 373,498 DPx Holdings BV bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 155,070 150,650 Multiplan, Inc. bank term loan FRN Ser. B, 5s,2023 215,000 215,499 Quorum Health Corp. bank term loan FRN 6 3/4s,2022 289,275 289,034 SENIOR LOANS (5.9%)* c cont. Principal amount Value Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s,2020 $597,930 $419,548 Utilities and power (0.3%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 1,769,778 587,345 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 18,164 6,028 Total senior loans (cost $15,477,840) COMMON STOCKS (1.9%)* Shares Value ACC Claims Holding, LLC Class A (Units) † F 990,365 $5,942 Ally Financial, Inc. † 30,690 523,878 Berry Plastics Group, Inc. † 15,475 601,204 Boise Cascade Co. † 14,035 322,103 CIT Group, Inc. 9,745 310,963 DISH Network Corp. Class A † 8,260 432,824 Eldorado Resorts, Inc. † 20,825 316,436 Gaming and Leisure Properties, Inc. R 12,258 422,656 General Motors Co. 7,902 223,627 Live Nation Entertainment, Inc. † 16,990 399,265 Lone Pine Resources Canada, Ltd. (Canada) † F 24,322 243 Lone Pine Resources, Inc. Class A (Canada) † F 24,322 243 Penn National Gaming, Inc. † 34,840 486,018 Service Corp. International/US 15,010 405,870 Tribune Media Co. Class 1C F 93,841 23,460 Vantage Drilling International (Units) (Cayman Islands) † 395 34,168 Total common stocks (cost $4,510,759) CONVERTIBLE PREFERRED STOCKS (1.4%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 636 $530,182 American Tower Corp. $5.50 cv. pfd. R 5,675 643,048 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 3,850 465,311 EPR Properties Ser. C, $1.438 cv. pfd. R 18,102 555,482 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 9,800 717,948 Tyson Foods, Inc. $2.375 cv. pfd. 3,735 275,382 Total convertible preferred stocks (cost $2,743,984) CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $313,000 $315,543 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 323,000 461,890 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 208,000 138,450 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1s, 2020 247,000 220,756 Total convertible bonds and notes (cost $1,036,521) Principal amount/ SHORT-TERM INVESTMENTS (1.5%)* shares Value Putnam Short Term Investment Fund 0.47% L Shares 3,271,704 $3,271,704 U.S. Treasury Bills 0.21%, August 4, 2016 $177,000 176,964 Total short-term investments (cost $3,448,670) Total investments (cost $239,216,369) Putnam VT High Yield Fund 13 Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $231,352,134. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,811,134 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $2,975,080) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 9/21/16 $453,947 $457,417 $3,470 Goldman Sachs International British Pound Buy 9/21/16 452,694 490,070 (37,376) JPMorgan Chase Bank N.A. British Pound Buy 9/21/16 391,278 428,037 (36,759) State Street Bank and Trust Co. Canadian Dollar Sell 7/21/16 562,520 554,196 (8,324) UBS AG British Pound Sell 9/21/16 965,606 1,045,360 79,754 Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 26 Index B+/P $193,880 $6,735,000 6/20/21 (500 bp) $(22,401) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 14 Putnam VT High Yield Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $322,103 $—­ $—­ Capital goods 601,204 —­ —­ Communication services 432,824 —­ 5,942 Consumer cyclicals 1,425,346 —­ 23,460 Energy 34,168 —­ 486 Financials 1,257,497 —­ —­ Health care 405,870 —­ —­ Total common stocks —­ Convertible bonds and notes —­ 1,136,639 —­ Convertible preferred stocks —­ 3,187,353 —­ Corporate bonds and notes —­ 201,823,806 10 Senior loans —­ 13,644,157 —­ Short-term investments 3,271,704 176,964 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $765 $—­ Credit default contracts —­ (216,281) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 15 Statement of assets and liabilities 6/30/16 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $235,944,665) $224,477,829 Affiliated issuers (identified cost $3,271,704) (Notes 1 and 5) 3,271,704 Cash 90,818 Dividends, interest and other receivables 3,845,839 Receivable for shares of the fund sold 447,121 Receivable for investments sold 1,012,922 Unrealized appreciation on forward currency contracts (Note 1) 83,224 Total assets Liabilities Payable for investments purchased 728,637 Payable for shares of the fund repurchased 425,822 Payable for compensation of Manager (Note 2) 110,536 Payable for custodian fees (Note 2) 7,119 Payable for investor servicing fees (Note 2) 28,061 Payable for Trustee compensation and expenses (Note 2) 175,947 Payable for administrative services (Note 2) 931 Payable for distribution fees (Note 2) 13,260 Payable for variation margin (Note 1) 226,571 Unrealized depreciation on forward currency contracts (Note 1) 82,459 Other accrued expenses 77,980 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $302,223,255 Undistributed net investment income (Note 1) 5,593,265 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (64,975,549) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (11,488,837) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $170,803,927 Number of shares outstanding 28,137,836 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.07 Computation of net asset value Class IB Net assets $60,548,207 Number of shares outstanding 10,064,008 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.02 The accompanying notes are an integral part of these financial statements. 16 Putnam VT High Yield Fund Statement of operations Six months ended 6/30/16 (Unaudited) Investment income Interest (including interest income of $29,472 from investments in affiliated issuers) (Note 5) $7,782,609 Dividends 105,033 Total investment income Expenses Compensation of Manager (Note 2) 664,672 Investor servicing fees (Note 2) 82,664 Custodian fees (Note 2) 10,220 Trustee compensation and expenses (Note 2) 10,253 Distribution fees (Note 2) 81,202 Administrative services (Note 2) 2,756 Other 77,643 Fees waived and reimbursed by Manager (Note 2) (3,905) Total expenses Expense reduction (Note 2) (63) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (5,780,400) Net realized gain on swap contracts (Note 1) 335,218 Net realized gain on foreign currency transactions (Note 1) 32,506 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (36,239) Net unrealized appreciation of investments and swap contracts during the period 17,746,760 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/16* 12/31/15 Increase (decrease) in net assets Operations: Net investment income $6,962,200 $16,183,145 Net realized loss on investments and foreign currency transactions (5,412,676) (2,199,269) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 17,710,521 (26,570,239) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (11,452,240) (15,550,000) Class IB (5,001,078) (5,539,033) Decrease from capital share transactions (Note 4) (1,621,700) (40,992,792) Total increase (decrease) in net assets Net assets: Beginning of period 230,167,107 304,835,295 End of period (including undistributed net investment income of $5,593,265 and $15,084,383, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/16† $6.02­ .18­ .28­ .46­ (.41) $6.07­ * $170,804­ .36 * e 2.98 * e 23 * 12/31/15­ 6.82­ .38­ (.69) (.49) 6.02­ 172,830­ .70­ 5.80­ 35­ 12/31/14­ 7.13­ .39­ (.25) .14­ (.45) 6.82­ 1.91­ 233,920­ .72­ 5.60­ 45­ 12/31/13­ 7.09­ .44­ .11­ .55­ (.51) 7.13­ 8.10­ 283,240­ .74­ 6.25­ 43­ 12/31/12­ 6.61­ .48­ .55­ 1.03­ (.55) 7.09­ 16.34­ 305,127­ .75­ 7.04­ 47­ 12/31/11­ 7.03­ .51­ (.37) .14­ (.56) 6.61­ 1.85­ 283,942­ .74­ 7.57­ 57­ Class IB­ 6/30/16† $5.96­ .17­ .29­ .46­ (.40) $6.02­ * $60,548­ .48 * e 2.84 * e 23 * 12/31/15­ 6.75­ .36­ (.69) (.46) 5.96­ 57,337­ .95­ 5.54­ 35­ 12/31/14­ 7.07­ .37­ (.26) .11­ (.43) 6.75­ 1.56­ 70,915­ .97­ 5.36­ 45­ 12/31/13­ 7.03­ .41­ .12­ .53­ (.49) 7.07­ 7.85­ 102,957­ .99­ 5.98­ 43­ 12/31/12­ 6.56­ .46­ .54­ 1.00­ (.53) 7.03­ 16.01­ 92,450­ 1.00­ 6.79­ 47­ 12/31/11­ 6.97­ .49­ (.36) .13­ (.54) 6.56­ 1.75­ 96,535­ .99­ 7.34­ 57­ * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. 18Putnam VT High Yield Fund Notes to financial statements 6/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through June 30, 2016. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in securities rated below-investment-grade. This policy may be changed only after 60 days’ notice to shareholders. The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Putnam VT High Yield Fund 19 Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names and for hedging market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and iden-tified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $765 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. 20 Putnam VT High Yield Fund Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $59,393,685 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $170,813 $2,795,847 $2,966,660 * 20,035,795 N/A 20,035,795 12/31/16 36,391,230 N/A 36,391,230 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $239,385,557, resulting in gross unrealized appreciation and depreciation of $7,192,244 and $18,828,268, respectively, or net unrealized depreciation of $11,636,024. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 31.2% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.281% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,905. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $59,812 Class IB 22,852 Total $82,664 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund Putnam VT High Yield Fund 21 also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $22 under the expense offset arrangements and by $41 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $183, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $81,202 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $52,223,285 $49,908,942 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/16 Year ended 12/31/15 Six months ended 6/30/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 1,344,242 $7,974,885 3,019,597 $19,746,966 5,875,473 $34,269,612 6,868,694 $45,349,814 Shares issued in connection with reinvestment of distributions 1,988,236 11,452,240 2,392,308 15,550,000 875,846 5,001,078 858,765 5,539,033 3,332,478 19,427,125 5,411,905 35,296,966 6,751,319 39,270,690 7,727,459 50,888,847 Shares repurchased (3,927,675) (23,346,585) (10,984,087) (71,400,329) (6,310,008) (36,972,930) (8,603,435) (55,778,276) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $14,783,531 $48,447,439 $59,959,266 $29,472 $3,271,704 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. 22Putnam VT High Yield Fund Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $2,400,000 Centrally cleared credit default contracts (notional) $—* * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Payables, Net assets — Credit contracts Unrealized appreciation $— Unrealized depreciation $216,281* Foreign exchange contracts Receivables 83,224 Payables 82,459 Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Swaps Total Credit contracts $— $335,218 $335,218 Foreign exchange contracts 35,562 — 35,562 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Swaps Total Credit contracts $— $(22,401) $(22,401) Foreign exchange contracts (38,168) — (38,168) Total Putnam VT High Yield Fund 23 Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Centrally cleared credit default contracts § $— $— $— $— $— $— $— Forward currency contracts # — 3,470 — — — 79,754 83,224 Total Assets $— $— $— $— Liabilities: Centrally cleared credit default contracts § 226,571 — 226,571 Forward currency contracts # — — 37,376 36,759 8,324 — 82,459 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— Net amount $(226,571) $3,470 $(37,376) $(36,759) $(8,324) $79,754 †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/ (depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 24 Putnam VT High Yield Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of Putnam VT High Yield Fund 25 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2018. Putnam Management’s support for this expense limitation arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): 26 Putnam VT High Yield Fund One-year period Three-year period Five-year period 4th 3rd 2nd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 111, 103 and 98 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was due in significant part to the fund’s moderately underweight position in upper-tier credit quality bonds (which outperformed lower-rated bonds during the period), as well as security selection within the utilities, cable and satellite, retail, and energy sectors. The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Putnam VT High Yield Fund 27 This page intentionally left blank. 28Putnam VT High Yield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Advisor 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. VTSA034 301607 8/16 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2016
